UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -                                           ORDER

DAVID CHERRY,                                                16 Cr. 281 (PGG-6)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the parties will file supplemental sentencing

submissions. The following schedule will apply:

              1. The Government’s submission is due by December 10, 2019; and

              2. The Defendant’s submission is due by January 6, 2020.

Dated: New York, New York
       November 26, 2019
